Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered October 18, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Evidence at trial was that when the undercover officer *396asked defendant’s cohort for "Expression”, defendant, at the cohort’s behest, reached into his right rear pants pocket, produced a glassine of heroin stamped "Expression”, and handed it to the undercover officer. When later arrested, seven more packets of "Expression” were found in defendant’s pocket. Defendant argues that the trial court, in granting his request for an instruction on criminal possession of a controlled substance in the seventh degree as a lesser included offense of criminal possession of a controlled substance in the third degree, improperly charged acting in concert as an element of the lesser offense. There is no merit to the argument since the charge need not have been given at all. A defendant who seeks a charge on a lesser included offense must "show that there is a reasonable view of the evidence in the particular case that would support a finding that he committed the lesser offense but not the greater” (People v Glover, 57 NY2d 61, 63). Here, given the proof that defendant was standing near the cohort when the latter invited the undercover officer to make a purchase, and then handed the heroin to the undercover at the cohort’s behest, there is no reasonable view of the evidence that would support a finding that defendant’s possession of eight individually wrapped packets of heroin, bearing the brand name offered by the cohort and requested by the undercover was only for his own use (see, People v Marrow, 183 AD2d 788, 789, lv denied 80 NY2d 906). Concur — Sullivan, J. P., Ellerin, Wallach, Kupferman and Ross, JJ.